EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kirk Teska on 5/27/2021.

The application has been amended as follows: 

1. (Currently Amended) A method of surface finishing 
providing an additive manufactured part;
placing the additive manufactured part having a surface roughness with macroasperities in the chamber with an electrolyte and an electrode; 
connecting a pulse/pulse reverse power supply to the part rendering it anodic and to the electrode rendering it cathodic; and 
operating the power supply to decrease the surface roughness of the part by: 
applying a first series of waveforms including at least two waveforms where a diffusion layer is maintained at a thickness to produce a macroprofile regime relative to the macroasperities, the first series of waveforms having anodic voltages applied for anodic time periods before cathodic voltages applied 
applying a final waveform where the diffusion layer represents a microprofile regime, the final waveform having a final anodic voltage applied for a final anodic time period before a final cathodic voltage applied for a final cathodic time period to effect part surface smoothing to a final surface roughness ;
in which the anodic voltages of the first series of waveforms are between 3 volts and 40 volts, the cathodic voltages of the first series of waveforms are between 4 volts and 30 volts; and
in which the first surface roughness is between 5 microns and 50 microns, the final surface roughness is between 0.5 microns and 15 microns and the total amount of material removed is between 50 microns and 250 microns.

Cancel claims 3 and 5-14.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The inclusion of the surface roughness, voltage application amounts and positive recitation of the additive part overcomes the any obviousness to the closest prior art of record.
The closest art is US 6,558,231 (which teaches claim 1 as originally submitted) and US 2019/0292681, but neither prior art reference either alone or combined discloses the current claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794